- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May , 2010 Brazilian Distribution Company (Translation of Registrants Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, May 10, 2010 Grupo Pão de Açúcar  (BM&FBOVESPA: PCAR5; NYSE: CBD) announces its results for the 1 st quarter of 2010 (1Q10). The Companys operating and financial information presented herein was prepared in accordance with generally accepted accounting principles in Brazil (BR GAAP), Brazilian Corporate Law, and is presented in Brazilian Reais, as follows: (i) on a consolidated basis , which includes the full operating and financial results of Sendas Distribuidora and Assaí Atacadista and, as of the third quarter of 2009, Globex Utilidades S.A.; and (ii) on a comparable basis , which entirely excludes the operating and financial results of Globex Utilidades S.A., pursuant to current Corporate Law. All comparisons are with the first quarter of 2009 (1Q09), except where stated otherwise. In 1Q10, gross sales and EBITDA increased by 47.1% and 31.4% year-on-year, respectively, on a consolidated basis [Consolidated comments  including Globex]  Consolidated gross sales totaled R$ 7,785.7 million in 1Q10, 47.1% up on 1Q09, while net sales came to R$ 6,973.5 million, up by 50.2%.  FICs consolidated result , through equity income method, amounted to R$ 9.6 million.  Consolidated EBITDA reached R$ 410.4 million, a 31.4% year-on-year improvement, with an EBITDA margin of 5.9%.  Consolidated net income totaled R$ 126.2 million,33.0% more than in 1Q09, with a net margin of 1.8%. On a comparable basis, EBITDA moved up by 20.8% and net income by 36.9% [Comparable-basis comments  excluding Globex]  Gross sales totaled R$ 6,343.0 million in 1
